At the outset I would like to congratulate Mr. Tijjani Muhammad-Bande on his election as President of the General Assembly at its seventy-fourth session, and to pledge Barbados’s support throughout his tenure. I also want to thank his predecessor for her able and astute leadership over the course of the past year. Like other delegations, Barbados supports the very timely theme of this year’s session: “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”.
We could not have chosen a more relevant and appropriate theme. Barbados has premised its own development on education and inclusion so that we can eradicate poverty from our landscape. But while we have made good progress, our gains are being jeopardized by one main challenge that we all know only too well, that of climate change. Denying the existence of climate change does not diminish its reality. I want to take this opportunity to join my fellow leaders on this platform in expressing my country’s deepest sympathy and empathy with our brothers and sisters of the Government and the people of the Bahamas, following the awful devastation visited on them by Hurricane Dorian on the islands of Abaco and Grand Bahama. That catastrophe represents an unfortunate new normal for many people in small island developing States (SIDS). From my own firsthand knowledge, I can say that it was horrific.
The world in which we live can no longer ignore the reality of climate change. It is not about hurricanes and floods. It is about droughts, wildfires, sargassum and our ability to provide drinking water, feed our people and provide them with shelter. We are facing those problems in our own nation today, from drought to sargassum. And while hurricanes may be viewed as heart attacks, sargassum and droughts are truly like diabetes — insidious and wearing us down. It is the world of our children that is absolutely at risk.
Last Friday, young people of the world across 150 countries chose to champion the cause of climate justice. Greta Thunberg spoke from this rostrum, and she must be comforted and told that when humankind cannot answer, it will attack. People play the man and not the ball. I want to say that for me it is significant that when young people engage in battle, the war is usually won. We saw that in South Africa, and we will see it now in the battle against climate change. I am therefore confident that the battle will be won. The question — and each of us here knows it — is whether it will be in time for our people who live in small island developing States. Will our small States survive this climate catastrophe before humankind finally finds the solution that can halt and reverse climate change? It is we in the Caribbean and the Pacific — small islands in the oceans of the world — who are on the front line. But as I say all the time, make no mistake, because others are in line behind us. As we would say in my own country, “Today for me, and tomorrow for you”.
What is really preventing us from following the science — science, by the way, that is exceedingly compelling? I ask that we as leaders be real — real with ourselves, our people and the young. It is about political will. That is it, nothing more and nothing less. We have been discussing the challenge of climate change for more than three decades, from the time when small island developing States first raised the global alarm in 1988. The Commonwealth gave us a vulnerability index in 1989. The Barbados Programme of Action on the Sustainable Development of Small Island Developing States came 25 years ago, followed by the Mauritius Strategy of Implementation and the SIDS Accelerated Modalities of Action (SAMOA) Pathway. How many more? How much more talk? And we are still here today, some of us singing the same chorus as if many among us were deaf and blind. I find it ironic that after our Climate Action Summit on Monday, the Intergovernmental Panel on Climate Change released another special report on oceans and the cryosphere stating that some of the more severe consequences of climate change can no longer be avoided. How many times have we been told this? How many times has science reinforced that our very survival is threatened? Some will go up into high altitudes and remain there as if that can insulate them — but for how long? The destructive behaviour continues.
Today in this Hall, I ask the Assembly, where is the moral leadership of our world? Where is the constructive action by the countries responsible for carbon emissions that believe that it is okay to continue to build coal-power plants and not decommission them, and that do not understand that the world is providing us with prospects of new industries and new jobs while enabling us to save the world for our young people? Do they not see what is happening? Why are they not acting? Do they not care? We are told, and I believe the science, that we are the last generation that can deal with this existential threat, which comes week by week — this past weekend it was Tropical Storm Karen. In the Atlantic we were lucky that Jerry and Humberto did not go the way of Dorian. How many more must stand on this rostrum? How many more must speak in the corridors of power? In the name of the people who have sent us here and who expect us to create the new industries that can transition them from coal, from destructive behaviour, from diesel- and gasoline-powered cars, we must change how we build and how we transport ourselves. We can make that difference. It is within our power. It is within the political will of the leaders. The time to act is now. Never in the history of humankind has one generation had such responsibility to protect this planet.
Unfortunately, today the Caribbean also finds itself on the front line of too many other major challenges. That is why I constantly ask who sees us and who hears us. We continue to be confronted by the problems of blacklisting, which pale in significance when compared to climate change but which destroy our financial sector. Then there is the illicit flow of weapons, which has meant that the ease with which people can go into public spaces and shoot and kill others is now just another item on the news. We promote profit in the manufacturing and trade of guns weapons, and through the non-communicable diseases that strike down our people in the most insidious ways because we allow diets that promote the prosperity of a few multinational corporations to become the norm of the day through the food that we eat and the lives that we live.
Within our own community, Belize and Guyana continue to face challenges to their territorial integrity. I suppose people feel that because we have talked so long about Belize and Guyana and Cuba, we can continue to talk about climate change and those other things and that it is okay for it to be just another check mark on a General Assembly speech. Those are all threats to our stability, the stability of the people in our lands. But since last we met, other instances and circumstances not of our making have arisen that may yet destabilize us. We say it over and over, and we ask who is listening.
But we do not come only with tales of woe. The Caribbean has produced excellence, it really has. It has produced Nobel laureates, sportsmen and artists who have excelled and are the best in the world of their type, leaders who have inspired previous and current generations. We do not come here as a proud people asking for handouts. We do not want to be mendicant, and we will not be. What we want — no, what we need — is the fiscal and policy space to achieve sustainable development, to be nimble, to adapt and innovate in ways that enable us to be true and faithful to the task of bringing prosperity to our people or, as is the theme of this session of the Assembly, to eradicate poverty, educate our people and include all so that some are not outside and others inside. We want an international order that recognizes that there must be different policy prescriptions to suit the circumstances that each of us has, and we can still be friends — small and large, North and South, Christian, Hindu, Muslim, all different races and all genders. We want an equitable and just international order that is truly built on the principles of justice and fairness for all and not just for some. We want a United Nations that recognizes that at 74 years old, we must be able to have difficult conversations as mature people and solve problems.
Many in the developing world were persuaded or required to abandon policies that were designed to transform the majority of our populations, and that were then fashioned to conform to a consensus that was settled in Washington and named for it. That, ultimately and regrettably, was about the consolidation of wealth in the hands of a very few. That is the reason for the growing inequality that we have seen in the world over the past few decades. That is why too many people the world over have become cynical about Governments and the benefits they can bring to them. The fuelling of the greed of a few threatens to undermine what little gains we have made since independence, and we judge ourselves harshly because independence is a recent phenomenon for us. Others, who have taken 150 years to get to where they are, are still stumbling and falling, and they want to judge those who have had less than 50 or 60 years to operate in a world that has not been made in their image and that does not reflect their interests? That is the fate of simply too many.
Despite our small size, the 14 countries of the Caribbean Community (CARICOM) have been able to play leadership roles of international import. I cannot stand here today without talking about Saint Vincent and the Grenadines, which has become the smallest nation in the world ever to be elected to sit on the Security Council. We are proud of them. In addition — and I want to speak to this — when CARICOM was confronted with the unfolding situation in Venezuela, I accompanied the then-Chair of CARICOM, the Prime Minister of St. Kitts and Nevis, as well as the Prime Minister of Trinidad and Tobago, to meet in this building with the Secretary-General in January of this year. We also met with many delegations. Some said that we were wasting our time and some said that the time for talk was already over. We said then, as we say now almost nine months later, that the time for dialogue can never be over in a world that wants peace and prosperity.
We do not take sides, but what we know is that one cannot elevate war over dialogue. The people of Venezuela must be allowed to decide their own future in accordance with the principles of the Charter of the United Nations, that is, the principles of non-intervention, non-interference, the prohibition of the threat or use of force and respect for the rule of law, human rights and democracy. It is regrettable that other multilateral organizations have not followed their own charters. That is what makes the actions of the Secretary-General of the United Nations even more laudable for refusing to breach the Charter and take actions even though Member States have hurried to recognize the unelected.
That is why Barbados readily agreed to the request by Norway, and I salute my colleague, the Norwegian Prime Minister, who just left the rostrum, to host the talks between the Venezuelan parties. We salute the Government of Norway for walking the walk and taking leadership in facilitating those talks. We also regret that the talks have broken down. We remind people that dialogue remains critical if there is to be a meaningful outcome and benefit for the Venezuelan people and its neighbours not only on the Latin American continent but in the Caribbean Sea, because people forget that Trinidad and Tobago is less than seven miles from the coast of Venezuela. Our Caribbean Sea must remain a zone of peace. We will fight for that.
I speak plainly and without fear because, since independence, the foreign policy of Barbados has been premised on the principle of friend of all, satellite of none. Barbados has therefore always remained and will remain proud to have Cuba as a treasured friend. Barbados established relations with the People’s Republic of China when others failed to. We may be small but we are principled. Our relationship with Cuba is based on a historical foundation rooted in solidarity, cooperation, complementarity and our common Caribbean civilization. We say that the long-standing economic embargo on Cuba continues to be a cause of serious concern. I reaffirm the strong opposition of Barbados to that unilateral action and even more so to the recent activation of article 3 of the Helms-Burton Act, imposing new restrictions and further exacerbating the situation. And to what end, I ask? The continued attempt to stop the people of Cuba from living with basic human dignity is unacceptable.
It is time that the global community recognized that small island developing States are equal partners in the international arena and that our special development needs must be taken into account in multilateral forums. We contend that growth in the economies of developed States must not come at the expense of the very viability of small developing States. Small children have a phrase for that. They call it cowardice, bullying and crowding out. We ask for fairness, equity and the opportunity to take our legitimate place in the global community. That is all. That was the promise underpinning our membership of the Organization.
I know that today I have a duty to acknowledge and commend the heroic efforts of the Secretary-General, Antonio Guterres, who is swimming against the rising tide of anti-multilateralism and anti-globalism, navigating the dangerous currents of dwindling resources and resisting the efforts to set adrift all the excellent work done over the past seven and a half decades by leaders across the world and his predecessors to ensure development, peace and the dignity of the human family.
As a small nation, we are not only committed to multilateralism, we also understand that it is the one thing that protects our sovereignty and our ability to navigate in this world. It is our buffer against the display of might and it is our shield against tyranny. We continue to view the United Nations as an important mechanism for achieving international peace and security and sustainable development for all countries, but in particular for the most vulnerable.
Historical examples have proved that national interests are best advanced by pursuing collaboration, partnership and a multilateral approach. No country trades or grows its economy on its own. A multilateral trading system and an international economic order that respond to the needs of all nations, even the smallest, are therefore of critical importance. All of us in this Hall know that. It is for that reason that Barbados intends and hopes to host the fifteenth session of the United Nations Conference on Trade and Development (UNCTAD) in October 2020.
We will be the first small island nation ever to host UNCTAD. Barbados welcomes the unique opportunity to work with others, our partners, to shape the trade and development agenda of the Organization for the next four years, conscious that if ever small island developing States needed to be at the centre of those discussions, it is now in order to discuss trade and climate, trade and the blue economy and sustainable development for our people. We look forward to forming those critical partnerships with all United Nations Member States to make UNCTAD XV an inclusive and successful event.
The United Nations exists to identify the commonalities that will help us get past our working differences. As I said earlier, there is no progress without communication and there is no progress without talking to each other. If the consequences of not talking to each other are a little less sleep, then that is okay and we can accept it, but when the consequences are the loss of life and loss of livelihood, then we are in trouble. That is why there are those who believe that we are invisible because those who should know better and can do more are turning a blind eye with impunity.
If the truth be told, how many times have we been ignored on too many matters? And I ask myself how many times are we really going to come and make the same speech from this rostrum? SIDS are the canaries of the international community. The international community will ignore us at its own peril.
We are the canaries. Regrettably, we are noticed only when it is time to garner votes or to support seats on the Security Council or when a person wants a candidate to head an international organization. It is indeed only then that real value is placed on us. One asks oneself how people can be so transparent and so lacking in dignity and conscience. As I had cause to do earlier this week, I would like to remind Member States that the Alliance of Small Island States represents 20 per cent of the membership of this body — 43 States — and our votes and our voices count. They count but our lives and our dignity count more. We are committed to taking the action needed to overcome the deleterious effects of what threatens to destroy us — climate change. As Dylan Thomas wrote, “We will rage, rage against the ... light [and] not go silent into that good [or, should I say, dark] night”.
The world is at a crossroads, and we continue to be reminded of it as recently as this morning in the statements we have heard. The United Nations will survive only if it remains relevant to the needs of our people and to finding solutions, not to all the problems of our time, but to the great problems and challenges to humankind — saving where we live, living with others with respect and dignity in peace and supporting equality, not the dominance of any one race, religion or sect. The only way that the mission of this entity can be guaranteed is if, country by country — and multilaterally, I might add — we stand on principle, the principles that have protected us from another great war for the past 74 years — and thank God for those principles and our avoidance of that great war — and that have inspired us to continually work to achieve and maintain human dignity and prosperity, as we set about meeting the Sustainable Development Goals.
The baton is now with us. It is our turn. Will we hold it firmly and continue the race to help the marginalized, those unseen and without voice, truly the forgotten of this world, or will we drop the baton — even when we know better from the experiences of the past century, during which so many died needlessly? My country and region are clear about where we stand. No war is worth it. No profit is large enough to be worth the price of war or the destruction of our planet. The people of Barbados, and I, as their leader, choose to honour our legacy, our great civilization and our freedom fighters who fought for better. Barbados chooses to fight for the path of peace, prosperity, planetary protection and hope. Barbados chooses love of self, love of neighbour, love of planet and love as a virtue. Barbados chooses a spirit of love, courage, hope and brotherhood for all humankind. We pray that everyone here will make the same decision.
